DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             CLAY DAWKINS,
                                Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D14-167

                               [June 1, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. 01010399CF10A.

  Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Matthew Steven
Ocksrider, Assistant Attorney General, West Palm Beach, for appellee.

CONNER, J.

   Clay Dawkins appeals his sentence after the trial court found that he
willfully and substantially violated his probation, and sentenced him to
serve twenty years in the Department of Corrections. Dawkins argues that
the sentence is illegal because the trial court relied upon material
misinformation regarding the amount of gain-time that Dawkins would
receive, and the substance of Dawkins’s original plea agreement. We
disagree, and affirm.

   After reviewing the record, including the sentencing hearing, we are
satisfied that the trial court did not rely upon any presumed amount of
gain-time that Dawkins would receive, instead stating that it “can’t tell [the
Department of Corrections] what to do with their credits and all of that,”
and only stating what it believed Dawkins’s sentence “could be” with gain-
time.

   Additionally, we do not read the record to support the contention that
the trial court was misinformed regarding the substance of Dawkins’s
original plea agreement.
   Therefore, we affirm Dawkins’s judgment and sentence. However, as we
stated in Jackson v. State, 925 So. 2d 1168, 1170 n.2 (Fla. 4th DCA 2006):

      Although there is no evidence that the court was mistaken,
      [the defendant] can file a motion for reduction of the sentence
      pursuant to [Florida Rule of Criminal Procedure] 3.800(c) after
      our mandate issues if he believes that the trial court may be
      inclined to lessen his sentence.

   Dawkins has available the same opportunity in this case, should he so
choose.

   Affirmed.

WARNER and FORST, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2